Exhibit 32 Certification of Periodic Financial Report Pursuant to 18 U.S.C. Section 1350 Each of the undersigned officers of Dyax Corp. (the "Company") certifies, under the standards set forth in and solely for the purposes of 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that the Quarterly Report on Form 10-Q of the Company for the quarter ended September 30, 2013 fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934 and information contained in that Form10-Q fairly presents, in all material respects, the financial condition and results of operations of the Company. Dated:November 1, 2013 /s/ Gustav A. Christensen Gustav A. Christensen President and Chief Executive Officer Dated: November 1, 2013 /s/ George Migausky George Migausky Executive Vice President and Chief Financial Officer 63
